Title: From Benjamin Franklin to John Paul Jones, 19 July 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy July 19. 1779.
I have before me your Letters of the 5th. 9th. & 12th of this Month. I received all the Papers relating to Capt. Landais Prize. That Matter is now under Consideration. I am sorry for the Communication of Plans that you mention, but hope no ill Consequences will attend it.
I think the Instruction of Congress which you mention should be observed; and also that every Opportunity of Distressing the Enemy should be embraced, that is not inconsistent with the Execution of your general Orders.
The Delay of your Cruise occasioned by Accidents makes it necessary to give a longer Time for your finishing it at the Orcades, before you quit it to go to the Port of your Destination. I do therefore at the Request of M. De Sartine, lengthen it to the End of September.
With great Esteem, I have the honour to be, Dear Sir, Your most obedt. humble Servant.
B Franklin
Honble Capt. Jones.
 
Addressed: A Monsieur / Monsieur le Capitaine Jones. / Commandant la Frégatte le / Bonhomme Richard, au / Service des Etats Unis, de L’Ameque. / à L’Orient
Endorsed: From Doctr. Franklin July 19. 1779. No. 11.
